Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .

Status of Claims
This communication is a Final Office action in response to communications received on 01/27/2021. Claims 1, 8 and 12 have been amended. Claim 7 has been canceled. Claim 19 has been newly added. Claims 1-6 and 8-19 are currently pending and have been addressed below. 
Priority
The present application, filed on 07/25/2018, claims priority to foreign Application IN201811014785, Republic of India, filed on 04/18/2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 8-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Seung-Hyun Seo, Jung-In Choi, and Jinseok Song, “Secure Utilization of Beacons and UAVs in Emergency Response Systems for Building Fire Hazard”, Published online 2017 Sep 25. https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5677227/ , hereinafter “Seung”, and in view of Bora (US 2017/0103491 A1), hereinafter “Bora”.

Regarding Claim 1, Seung teaches an unmanned aerial vehicle evacuation assistance system of a building, the system comprising: an unmanned aerial vehicle associated with the building having at least one sensor; (Seung teaches indoor and outdoor UAV’s associated with the building on page 7 and in Figure 1. Further, Seung, page 2 recites “key aspect of our system is the integration of UAVs. Our UAV-EMOR system supports enhanced coordination between smart sensors and indoor/outdoor drones in order to expand real-time monitoring coverage) 
… 
an emergency system including one or more detectors to detect an emergency within the building, wherein the unmanned aerial vehicle is deployed by and in response to an emergency detected by the emergency system; (Seung, pages 7 and 8, discloses the smart sensors, UAV’s and security manager’s smartphone are all connected to the control server via the wireless network… The indoor UAV remains at the landing sport until it receives command from the control server.  Seung, page 11, teaches a smart sensor detects an abnormal temperature or smoke detection. Seung, page 12, 
wherein the unmanned aerial vehicle includes a processor, a memory, and a transceiver to communicate with the … , wherein the memory includes instructions for execution by the processor to communicate with the … based on information obtained at the unmanned aerial vehicle by the at least one sensor (Seung, Figure 1. Seung, page 1, discloses an intelligent emergency system for hazard monitoring and building evacuation. Through the use of smart sensors, such a system can provide more vital and reliable information to first-responders. Seung, page 5, discloses due to their ability to fly autonomously and rapidly acquire sensing data on emergency areas that are inaccessible to humans, UAVs have become a viral candidate platform for emergency monitoring and response systems. Seung, page 22, discloses since the building management system can guide the occupants to the evacuation route based on these real-time location data and unique ID, it is useful for evacuating occupants in an emergency situation. Further, Seung, page 6, discloses a monitoring system for emergency responses. The system consists of both an aerial (UAV) and a ground component. The aerial aspect includes a UAV platform, sensors and supporting modules, while the ground aspect includes vehicles and a receiving and processing system. The aerial component receives sensor data from the environment and transmits it to the ground component (Examiner is interpreting ground component as including building/elevator system). Sensor data and control commands are transmitted automatically in real time. Seung, page 6, discloses the term “smart building” describes a suite of technologies used to make the design, construction and operation of buildings more efficient and is applicable to both existing and newly-built properties. The smart building in the future will adjust in every situation to provide personalized service to every individual inside the building. To do this, the building must have the ability to sense and to interpret situations automatically.)
While Seung teaches an intelligent emergency system for building evacuation using unmanned aerial vehicles and a smart building that will adjust in every situation to provide personalized service to every individual inside the building, Seung does not appear to explicitly teach “an elevator system having an elevator controller and an elevator car … elevator system to dispatch the elevator car to a designated floor”.
Bora, which like Seung, also teaches a building evacuation system. Bora teaches it is known in the art to have an evacuation controller that serves as the control program for intelligent and optimal dispatching of occupants and elevators during emergency evacuation (Bora, para 0025). Bora further teaches during an evacuation event, the evacuation controller calculates evacuation path(s) for elevator car(s) to adapt to group passengers and stops, to serve a group of floors or a zone based on criticality of emergency condition(s) on a particular floor or zone, people count, traffic demand, elevator load etc., thereby resulting in faster, better organized service to evacuate building occupants (Bora, para 0027).
Since both Seung and Bora teach building evacuation systems in an emergency event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the UAV’s of Seung’s emergency monitoring and response system for buildings with Bora’s elevator dispatch system in buildings with the motivation to have a faster, better organized service to evacuate building occupants (Bora, para 0027). The Seung invention, now incorporating the Bora invention, has all the limitations of claim 1.

Regarding Claim 4, Seung, now incorporating Bora, teaches the system of claim 1, and Seung further teaches wherein the processor of the unmanned aerial vehicle processes data from the at least one sensor to determine the presence of occupants of the building and the unmanned aerial vehicle (Seung, page 6, discloses propose a monitoring system for emergency responses. Their system consists of both an aerial (UAV) and a ground component. The aerial component receives sensor data from the environment and transmits it to the ground component (Examiner is interpreting ground component as including building/elevator system). Sensor data and control commands are transmitted automatically in real time. Seung, page 6, discloses the term “smart building” describes a suite of technologies used to make the design, construction and operation of buildings more efficient and is applicable to both existing and newly-built properties [30]. The smart building in the future will adjust in every situation to provide personalized service to every individual inside the building. To do this, the building must have the ability to sense and to interpret situations automatically.)
communicates with the elevator system to dispatch the elevator car to evacuate the detected occupants”.
Bora, which like Seung, also teaches a building evacuation system. Bora teaches it is known in the art to have an evacuation controller that serves as the control program for intelligent and optimal dispatching of occupants and elevators during emergency evacuation (Bora, para 0025). Bora further teaches during an evacuation event, the evacuation controller calculates evacuation path(s) for elevator car(s) to adapt to group passengers and stops, to serve a group of floors or a zone based on criticality of emergency condition(s) on a particular floor or zone, people count, traffic demand, elevator load etc., thereby resulting in faster, better organized service to evacuate building occupants (Bora, para 0027).
Since both Seung and Bora teach building evacuation systems, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Seung and Bora, to include in Seung an elevator dispatch system as taught by Bora with the motivation to have a faster, better organized service to evacuate building occupants (Bora, para 0027).

Regarding Claim 8, Seung, now incorporating Bora, teaches the system of claim 1, and Seung further teaches wherein the emergency system includes at least one of a manual activation alarm system and a smoke detector (Seung, page 11, discloses Unsafe: If a smart sensor detects an abnormal temperature or the smoke detection system detects smoke, it is indicated with the message “Unsafe”. The manager receives the abnormal temperature data or the smoke data and confirms whether there is an abnormality or not (manual activation). If a manager confirms that there is a fire, the smart sensor enters the “Fire” state.)

Regarding Claim 9, Seung, now incorporating Bora, teaches the system of claim 1, and Seung further teaches wherein the memory of the unmanned aerial vehicle includes instructions for execution by the processor to transmit information to emergency personnel using the transceiver (Seung, page 5, discloses UAVs deliver timely disaster warnings to public officers and support rescue 

Regarding Claim 10, Seung, now incorporating Bora, teaches the system of claim 1, and Seung further teaches wherein processor of the unmanned aerial vehicle includes instructions in the memory to process inputs received from an operator and control the operation of the unmanned aerial vehicle (Seung, page 2, teaches UAVs, smart sensors, the control server and a smartphone app for security managers. Security managers are capable of accessing the app and communicating with the emergency response system. Further, Seung, page 7, discloses there are four novel functionalities of our UAV-EMOR system: (1) provide secure communications between UAVs, smart sensors, a control server and the security manager’s smartphone app. Seung, page 6, discloses UAV, sensors, sensor data and control commands transmitted automatically in real time).

Regarding Claim 11, Seung, now incorporating Bora, teaches the system of claim 1, and Seung further teaches wherein the unmanned aerial vehicle is programmed for autonomous operation. (Seung, page 5, discloses due to their ability to fly autonomously and rapidly acquire sensing data on emergency areas that are inaccessible to humans, UAVs have become a viral candidate platform for emergency monitoring and response systems.)

Regarding Claim 12, Seung teaches a method for evacuating a building, the method comprising: detecting an emergency within the building using an emergency system of the building; deploying, using the emergency system, an unmanned aerial vehicle associated with the building (Seung teaches indoor and outdoor UAV’s associated with the building on page 7 and in Figure 1. Further, Seung, page 2 recites “key aspect of our system is the integration of UAVs. Our UAV-EMOR system supports enhanced coordination between smart sensors and indoor/outdoor drones in order to expand real-time monitoring coverage”. Seung, pages 7 and 8, discloses the smart sensors, UAV’s and security manager’s smartphone are all connected to the control server via the wireless network… The  in response to the detected emergency; monitoring at least a part of the building with the unmanned aerial vehicle; (Seung teaches indoor and outdoor UAV’s associated with the building on page 7 and in Figure 1. Further, Seung, page 2 recites “key aspect of our system is the integration of UAVs. Our UAV-EMOR system supports enhanced coordination between smart sensors and indoor/outdoor drones in order to expand real-time monitoring coverage”.) … in response to the monitoring by the unmanned aerial vehicle (Seung, page 1, discloses An intelligent emergency system for hazard monitoring and building evacuation is a very important application area in Internet of Things (IoT) technology. Through the use of smart sensors, such a system can provide more vital and reliable information to first-responders. In this paper, we propose a monitoring and emergency response method for buildings by utilizing beacons and Unmanned Aerial Vehicles (UAVs) on an IoT security platform. Seung, page 5, discloses due to their ability to fly autonomously and rapidly acquire sensing data on emergency areas that are inaccessible to humans, UAVs have become a viral candidate platform for emergency monitoring and response systems. Seung, page 22, discloses since the building management system can guide the occupants to the evacuation route based on these real-time location data and unique ID, it is useful for evacuating occupants in an emergency situation. Further, Seung, page 6, discloses propose a monitoring system for emergency responses. Their system consists of both an aerial (UAV) and a ground component. The aerial aspect includes a UAV platform, sensors and supporting modules, while the ground aspect includes vehicles and a receiving and processing system. The aerial component receives sensor data from the environment and transmits it to the ground component. Sensor data and control commands are transmitted automatically in real time. Seung, page 6, discloses the term “smart building” describes a suite of technologies used to make the design, construction and operation of buildings more efficient and is applicable to both existing and newly-built properties [30]. The smart building in the future will adjust in every situation to provide personalized service to every individual inside dispatching an elevator car”.
Bora, which like Seung, also teaches a building evacuation system. Bora teaches it is known in the art to dispatch an elevator car as Bora teaches an evacuation controller that serves as the control program for intelligent and optimal dispatching of occupants and elevators during emergency evacuation (Bora, para 0025). Bora further teaches during an evacuation event, the evacuation controller calculates evacuation path(s) for elevator car(s) to adapt to group passengers and stops, to serve a group of floors or a zone based on criticality of emergency condition(s) on a particular floor or zone, people count, traffic demand, elevator load etc., thereby resulting in faster, better organized service to evacuate building occupants (Bora, para 0027).
Since both Seung and Bora teach building evacuation systems in an emergency event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the UAV’s of Seung’s emergency monitoring and response system for buildings with Bora’s elevator dispatch system in buildings with the motivation to have a faster, better organized service to evacuate building occupants (Bora, para 0027). The Seung invention, now incorporating the Bora invention, has all the limitations of claim 12.

Regarding Claim 16, Seung, now incorporating Bora, teaches the method of claim 12, and Seung further teaches further comprising transmitting information from the unmanned aerial vehicle to emergency personnel using a transceiver of the unmanned aerial vehicle (Seung, page 5, discloses UAVs deliver timely disaster warnings to public officers and support rescue and recovery operations. Due to their ability to fly autonomously and rapidly acquire sensing data on emergency areas that are inaccessible to humans, UAVs have become a viral candidate platform for emergency monitoring and response systems).

Regarding Claim 17, Seung, now incorporating Bora, teaches the method of claim 12, and Seung further teaches further comprising receiving, at the unmanned aerial vehicle, commands from an operator to control operation of the unmanned aerial vehicle (Seung, page 2, teaches UAVs, smart sensors, the control server and a smartphone app for security managers. Security managers are capable of accessing the app and communicating with the emergency response system. Further, Seung, page 7, discloses there are four novel functionalities of our UAV-EMOR system: (1) provide secure communications between UAVs, smart sensors, a control server and the security manager’s smartphone app. Seung, page 6, discloses UAV, sensors, sensor data and control commands transmitted automatically in real time).

Regarding Claim 18, Seung, now incorporating Bora, teaches the method of claim 12, and Seung further teaches further comprising transmitting from the unmanned aerial vehicle an instruction … (Seung, page 6, discloses propose a monitoring system for emergency responses. Their system consists of both an aerial (UAV) and a ground component. The aerial component receives sensor data from the environment and transmits it to the ground component (Examiner is interpreting ground component as including building/elevator system). Sensor data and control commands are transmitted automatically in real time. Seung, page 6, discloses the term “smart building” describes a suite of technologies used to make the design, construction and operation of buildings more efficient and is applicable to both existing and newly-built properties [30]. The smart building in the future will adjust in every situation to provide personalized service to every individual inside the building. To do this, the building must have the ability to sense and to interpret situations automatically.)
While Seung teaches an intelligent emergency system for building evacuation using unmanned aerial vehicles and a smart building that will adjust in every situation to provide personalized service to every individual inside the building, Seung does not appear to explicitly teach instruction “to an elevator controller to dispatch the elevator car”.
Bora, which like Seung, also teaches a building evacuation system. Bora teaches it is known in the art to have an evacuation controller that serves as the control program for intelligent and optimal 
Since both Seung and Bora teach building evacuation systems, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Seung and Bora, to include in Seung an elevator dispatch system as taught by Bora with the motivation to have a faster, better organized service to evacuate building occupants (Bora, para 0027).
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Seung and Bora and further in view of South et al. (US 9,794,755 B1), hereinafter “South”.
Regarding Claim 2, Seung, now incorporating Bora, teaches the system of claim 1, and Seung further teaches wherein the at least one sensor includes at least one of a thermal … detector, an infrared … detector, a radio … detector, an audio detector, and a visible … detector (Seung, page 15, discloses our prototype consists of commercial AR drones, temperature sensors, Raspberry Pi and a standard control server for implementing functionalities such as fire detection (thermal detector), smart notification and fire response services. Seung, page 16, discloses Temperature-sensitive sensors are used for early fire detection. The sensor module for sensing the initial temperature of a fire is connected via the Raspberry Pi GPIO, and everything is linked via the control server.)
While Seung teaches sensors to detect fire in a building, Seung and Bora do not appear to explicitly teach radiation detectors. South, which like Seung and Bora, also teaches responding to emergency situations. South teaches it is known in the art to have radiation detectors. (South, Column 28, lines 13-23, discloses the method may include detecting an incident associated with a multi-floor structure. In some embodiments, the incident may include a terrorist attack, a shooting event, a bombing event, an earthquake, a flood, a fire, a hurricane, tornado, an accident, collapsing building, and other natural or man-made disasters. In some embodiments, the interactive emergency visualization system receives information regarding the incident from one or more sensors, such as a smoke alarm, radiation 

Regarding Claim 13, Seung, now incorporating Bora, teaches the method of claim 12, and Seung further teaches wherein the monitoring by the unmanned aerial vehicle comprises at least one of making detections using thermal …, infrared …, radio …, audio, and visible … (Seung, page 15, discloses our prototype consists of commercial AR drones, temperature sensors, Raspberry Pi and a standard control server for implementing functionalities such as fire detection (thermal detector), smart notification and fire response services. Seung, page 16, discloses Temperature-sensitive sensors are used for early fire detection. The sensor module for sensing the initial temperature of a fire is connected via the Raspberry Pi GPIO, and everything is linked via the control server.)
While Seung teaches sensors to detect fire in a building, Seung and Bora do not appear to explicitly teach radiation detectors. South, which like Seung and Bora, also teaches responding to emergency situations. South teaches it is known in the art to have radiation detectors. (South, Column 28, lines 13-23, discloses the method may include detecting an incident associated with a multi-floor structure. In some embodiments, the incident may include a terrorist attack, a shooting event, a bombing event, an earthquake, a flood, a fire, a hurricane, tornado, an accident, collapsing building, and other natural or man-made disasters. In some embodiments, the interactive emergency visualization system receives information regarding the incident from one or more sensors, such as a smoke alarm, radiation detector, seismic alert system, other sensor systems shown in FIG. 2, etc.) 	Since Seung, Bora and South all teach responding in emergency situations, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Seung, Bora and South with the motivation to include radiation detectors as taught by South with .

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Seung and Bora and further in view of Marcus (US 2012/0226394 A1), hereinafter “Marcus”.
Regarding Claim 3, Seung, now incorporating Bora, teaches the system of claim 1. 
While Seung teaches a specific landing spot for the UAV, where the UAV remains until it receives command from the control server (Seung, page 7), Seung and Bora do not appear to explicitly teach “further comprising a housing, wherein the unmanned aerial vehicle is stored within the housing when not in use.”	Marcus, which like Seung, also teaches unmanned aerial vehicles. Marcus teaches it is known in the art for unmanned aerial vehicle’s to have housing. (Marcus, para 0059, discloses for storage and flight, mechanical manipulator arms may be placed into a “stowed” state, e.g., snugged against the body of UAV as shown in FIG. 8A, or otherwise stored so as to reduce the chance of snagging mechanical manipulator arms on an obstacle while flying. After UAV arrives at a desired anchoring location for anchor device (or other location where the use of a mechanical manipulator arm may be required), mechanical manipulator arms 834 may be deployed, as shown in FIG. 8B. Para 0063, discloses FIG. 2B depicts UAV 210 with D3 212 wound around deployment spool. Such a configuration may be used to alleviate some of the issues noted above with respect to free-hanging D3 212 as shown in FIG. 2A. D3 212 may be wound around deployment spool for storage. Deployment spool may be provided as a “cartridge” that may be installed into a receptacle on UAV 210 for delivery to the elevated anchor point. A cartridge-based D3 212 allows for rescue personnel to rapidly equip UAV 210 for a rescue attempt. After anchoring D3 212, UAV 210 may fly away from the anchor point, spooling out D3 212 from deployment spool along the way. Alternatively, UAV 210 may be configured to release deployment spool after anchor device has been attached to the anchor point. Deployment spool may then self-unwind under its own weight.)	Since both Seung and Marcus teach unmanned aerial vehicles, it would have been obvious to .

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Seung and Bora and further in view of Trundle et al. (US 2017/ 0092109 A1), hereinafter “Trundle”.
Regarding Claim 5, Seung, now incorporating Bora, teaches the system of claim 1. 
While Seung teaches unmanned aerial vehicles aiding occupants to evacuate a building, Seung and Bora do not appear to explicitly teach “wherein the unmanned aerial vehicle includes a projector, wherein the unmanned aerial vehicle projects one or more images from the projector.”	Trundle, which like Seung, also talks about unmanned aerial vehicles. Trundle teaches it is known in the art for unmanned aerial vehicle’s to have a projector. (Trundle, Abstract, discusses drone emergency response services. Trundle, para 0133, in some implementations, the drone devices and may include output devices. In these implementations, the drone devices may include one or more displays, one or more speakers, one or more projectors, and/or any type of output devices that allow the drone devices to communicate information to a nearby user. The one or more projectors may include projectors that project a two-dimensional image onto a surface (e.g., wall, floor, or ceiling) and/or holographic projectors that project three-dimensional holograms into a nearby space.)	Since both Seung and Trundle teach unmanned aerial vehicles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Seung, Bora and Trundle with the motivation to include a projector as taught by Sekine with the motivation to use the projector to communicate information to a user that project a two-dimensional image onto a surface (e.g., wall, floor, or ceiling) and/or holographic projectors that project three-dimensional holograms into a nearby space (Trundle, para 0133) for an emergency response. The Seung and Bora invention, now incorporating the Trundle invention, has all the limitations of claim 5.

Regarding Claim 14, Seung, now incorporating Bora, teaches the method of claim 12. 
While Seung teaches unmanned aerial vehicles aiding occupants to evacuate a building, Seung and Bora do not appear to explicitly teach “further comprising projecting one or more images from a projector of the unmanned aerial vehicle.”	Trundle, which like Seung, also talks about unmanned aerial vehicles. Trundle teaches it is known in the art for unmanned aerial vehicle’s to have a projector. (Trundle, Abstract, discusses drone emergency response services. Trundle, para 0133, in some implementations, the drone devices and may include output devices. In these implementations, the drone devices may include one or more displays, one or more speakers, one or more projectors, and/or any type of output devices that allow the drone devices to communicate information to a nearby user. The one or more projectors may include projectors that project a two-dimensional image onto a surface (e.g., wall, floor, or ceiling) and/or holographic projectors that project three-dimensional holograms into a nearby space.)	Since both Seung and Trundle teach unmanned aerial vehicles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Seung, Bora and Trundle with the motivation to include a projector as taught by Sekine with the motivation to use the projector to communicate information to a user that project a two-dimensional image onto a surface (e.g., wall, floor, or ceiling) and/or holographic projectors that project three-dimensional holograms into a nearby space (Trundle, para 0133) for an emergency response. The Seung and Bora invention, now incorporating the Trundle invention, has all the limitations of claim 14.

Claims 6, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seung and Bora and further in view of Sekine et al. (US 2017/0341745 A1), hereinafter “Sekine”.
Regarding Claim 6, Seung, now incorporating Bora, teaches the system of claim 1. 
While Seung teaches unmanned aerial vehicles aiding occupants to evacuate a building, Seung and Bora do not appear to explicitly teach “wherein the unmanned aerial vehicle includes a speaker, wherein the unmanned aerial vehicle generates one or more audio notification from the speaker.”	Sekine, which like Seung, also talks about unmanned aerial vehicles. Sekine teaches it is known in the art for unmanned aerial vehicle’s to have a speaker for audio notifications. (Sekine, Abstract teaches unmanned aerial vehicle executing relief work in an emergency such as a disaster, a relief system, and a relief method for performing relief work by using an unmanned aerial vehicle. Sekine, Figure 4A, teaches voice output unit (element 113). Further, Sekine, para 0047, teaches the main body portion has a treatment unit conducting medical treatment with respect to the victim, a display unit capable of displaying an image, a speaker (voice output unit) capable of outputting sounds including voice. Further, Sekine, para 0052, teaches the speaker and the microphone can be made up of, for example, a known acoustic speaker and a known capacitor microphone used for voice and/or audio output and input.)	Since both Seung and Sekine teach unmanned aerial vehicles during an emergency, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the UAV’s of Seung’s emergency monitoring and response system for buildings with the UAV’s of Sekine that include audio and visual output with the motivation for an unmanned aerial vehicle executing relief work in an emergency to have a speaker (voice output unit) capable of outputting sounds to help in the rescue (Sekine, Abstract, para 0005 and para 0047). The Seung and Bora invention, now incorporating the Sekine invention, has all the limitations of claim 6.

Regarding Claim 15, Seung, now incorporating Bora, teaches the method of claim 12. 
While Seung teaches unmanned aerial vehicles aiding occupants to evacuate a building, Seung and Bora do not appear to explicitly teach “further comprising generating one or more audio notifications from a speaker of the unmanned aerial vehicle.”	Sekine, which like Seung, also talks about unmanned aerial vehicles. Sekine teaches it is known in the art for unmanned aerial vehicle’s to have a speaker for audio notifications. (Sekine, Abstract teaches unmanned aerial vehicle executing relief work in an emergency such as a disaster, a relief system, and a relief method for performing relief work by using an unmanned aerial vehicle. Sekine, Figure 4A, teaches voice output unit (element 113). Further, Sekine, para 0047, teaches the main body portion has a treatment unit conducting medical treatment with respect to the victim, a display unit 

Regarding Claim 19, Seung teaches an unmanned aerial vehicle evacuation assistance system of a building, the system comprising: an unmanned aerial vehicle associated with the building having at least one sensor; (Seung teaches indoor and outdoor UAV’s associated with the building on page 7 and in Figure 1. Further, Seung, page 2 recites “key aspect of our system is the integration of UAVs. Our UAV-EMOR system supports enhanced coordination between smart sensors and indoor/outdoor drones in order to expand real-time monitoring coverage) 
… 
an emergency system including one or more detectors to detect an emergency within the building, wherein the unmanned aerial vehicle is deployed by and in response to an emergency detected by the emergency system; (Seung, page 2, discloses deploying UAVs in a disaster area, as they can collect evidence of the presence of a victim and report the collected data to a rescue team. Further, Seung, pages 7 and 8, discloses the smart sensors, UAV’s and security manager’s smartphone are all connected to the control server via the wireless network… The indoor UAV remains at the landing sport until it receives command from the control server.  Seung, page 11, teaches a smart sensor detects an abnormal temperature or smoke detection. Seung, page 12, teaches if the temperature value goes beyond a certain range, the server broadcasts the message “Unsafe” to an indoor drone located in the 
wherein the unmanned aerial vehicle includes a processor, a memory, and a transceiver to communicate with the … , wherein the memory includes instructions for execution by the processor to communicate with the … based on information obtained at the unmanned aerial vehicle by the at least one sensor (Seung, page 1, discloses An intelligent emergency system for hazard monitoring and building evacuation is a very important application area in Internet of Things (IoT) technology. Through the use of smart sensors, such a system can provide more vital and reliable information to first-responders. In this paper, we propose a monitoring and emergency response method for buildings by utilizing beacons and Unmanned Aerial Vehicles (UAVs) on an IoT security platform. Seung, page 5, discloses due to their ability to fly autonomously and rapidly acquire sensing data on emergency areas that are inaccessible to humans, UAVs have become a viral candidate platform for emergency monitoring and response systems. Seung, page 22, discloses since the building management system can guide the occupants to the evacuation route based on these real-time location data and unique ID, it is useful for evacuating occupants in an emergency situation. Further, Seung, page 6, discloses propose a monitoring system for emergency responses. Their system consists of both an aerial (UAV) and a ground component. The aerial aspect includes a UAV platform, sensors and supporting modules, while the ground aspect includes vehicles and a receiving and processing system. The aerial component receives sensor data from the environment and transmits it to the ground component (Examiner is interpreting ground component as including building/elevator system). Sensor data and control commands are transmitted automatically in real time. Seung, page 6, discloses the term “smart building” describes a suite of technologies used to make the design, construction and operation of buildings more efficient and is applicable to both existing and newly-built properties [30]. The smart building in the future will adjust in every situation to provide personalized service to every individual inside the building. To do this, the building must have the ability to sense and to interpret situations automatically.)
wherein the information obtained at the unmanned aerial vehicle comprises a presence of occupants of the building on a floor of the building and the unmanned aerial vehicle (Seung, page 
While Seung teaches an intelligent emergency system for building evacuation using unmanned aerial vehicles and a smart building that will adjust in every situation to provide personalized service to every individual inside the building, Seung does not appear to explicitly teach “an elevator system having an elevator controller and an elevator car … elevator system to dispatch the elevator car to a designated floor … communicates with the elevator system to dispatch the elevator car to evacuate the detected occupants on the floor … to arrive at the dispatched elevator”
Bora, which like Seung, also teaches a building evacuation system. Bora teaches it is known in the art to have an evacuation controller that serves as the control program for intelligent and optimal dispatching of occupants and elevators during emergency evacuation (Bora, para 0025). Bora further teaches during an evacuation event, the evacuation controller calculates evacuation path(s) for elevator car(s) to adapt to group passengers and stops, to serve a group of floors or a zone based on criticality of emergency condition(s) on a particular floor or zone, people count, traffic demand, elevator load etc., thereby resulting in faster, better organized service to evacuate building occupants (Bora, para 0027).
Since both Seung and Bora teach building evacuation systems in an emergency event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the UAV’s of Seung’s emergency monitoring and response system for buildings with Bora’s elevator dispatch system in buildings with the motivation to have a faster, better organized service to evacuate building occupants (Bora, para 0027).
wherein the unmanned aerial vehicle is configured to direct the occupants using at least one of audible and visual indicators to assist the occupants....”	Sekine, which like Seung, also talks about unmanned aerial vehicles during an emergency event. Sekine teaches it is known in the art for unmanned aerial vehicle’s to have a speaker for audio notifications. (Sekine, Abstract teaches unmanned aerial vehicle executing relief work in an emergency such as a disaster, a relief system, and a relief method for performing relief work by using an unmanned aerial vehicle. Sekine, Figure 4A, teaches voice output unit (element 113). Further, Sekine, para 0047, teaches the main body portion has a treatment unit conducting medical treatment with respect to the victim, a display unit capable of displaying an image (visual), a speaker (voice output unit) capable of outputting sounds including voice. Further, Sekine, para 0052, teaches the speaker and the microphone can be made up of, for example, a known acoustic speaker and a known capacitor microphone used for voice and/or audio output and input.)	Since both Seung and Sekine teach unmanned aerial vehicles during an emergency, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the UAV’s of Seung’s emergency monitoring and response system for buildings with the UAV’s of Sekine that include audio and visual output with the motivation for an unmanned aerial vehicle executing relief work in an emergency to have a speaker (voice output unit) capable of outputting sounds to help in the rescue (Sekine, Abstract, para 0005 and para 0047). The Seung and Bora invention, now incorporating the Sekine invention, has all the limitations of claim 19.

Response to Arguments
Applicants arguments filed on 01/27/2021 have been fully considered but they are not persuasive.
	 Regarding 35 U.S.C. § 103 rejections. Examiner has updated the 103 rejection and maintains 
Applicant presented the following arguments: 

Specifically, none of the prior art teach or suggest, whether considered separately, or in combination, a building emergency system that incorporates an elevator system with an integrated unmanned aerial vehicle that is used to enable dispatch of elevator cars. More particularly, there is no teaching of a UAV that is associated with the specific building and integrally tied into the system to enable dispatch of elevator cars to assist with an evacuation of the building. Regarding Seung, the reference teaches that whole building UAVs are not viable, due to power constraints and the like. (Seung, §1,  6; §3.1,  1). Moreover, the Examiner admits that Seung fails to teach communication with an elevator system for the purpose of dispatch. The Examiner then cites to Bora as allegedly teaching this feature. However, Bora fails to correct the deficiencies of Seung with respect to the use of a UAV associated with the building. Furthermore, none of the additional prior art teach or suggest what is lacking from Seung and Bora.
Applicant submits that new claim 19 is patentable for at least the same reasons as that discussed above with respect to amended claim 1. Furthermore, claim 19 requires additional features, such as causing dispatch to a specific floor with detected persons to be evacuated and the UAV providing audio and/or visual instructions or cues to the people to be evacuated. None of the prior art teach or suggest such combination of features.

Examiner respectfully disagrees. With respect to Applicants remarks that the prior art does not teach “a UAV that is associated with the specific building” and “teaches that whole building UAVs are not viable, due to power constraints”, Examiner respectfully disagrees as the primary reference Seung explicitly teaches indoor and outdoor UAV’s in the building to assist in emergency monitoring and responding (See at least Seung, page 7 and Figure 1). Seung further teaches “an indoor UAV usually stays in a specific landing spot on each floor. The indoor UAV can remain charged at the landing spot until it receives command from the control server.” 
 With respect to the elevator system, Examiner respectfully notes that the primary reference Seung is used to teach UAV’s emergency monitoring and response system for buildings. The Bora reference is used to teach an intelligent and optimal dispatching of occupants and elevators during an emergency evacuation (Bora, para 0025). Since both Seung and Bora teach building evacuation systems in an emergency event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Seung and Bora, to have a faster, better organized service to evacuate building occupants (Bora, para 0027). Therefore Applicants remarks are found unpersuasive. 
With respect to newly added claim 19, Examiner respectfully disagrees as the Seung, Bora and Sekine invention teaches claim 19. Please see above for the complete 103 rejection.

The Examiner asserts that the references when combined read over the claims as currently written, and as such the rejections have been maintained.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Blayvas et al. US 10,002,471 B2 – discussing autonomous vehicle navigation. Discussing the present invention includes Systems and Methods for Autonomous Vehicle Navigation. The disclosed architecture and algorithmic solutions allow autonomous vehicle navigation essentially without help and interference from the human driver. The invention will be often illustrated and explained for the wheeled ground vehicle, such as private car, however the vehicle type and application are not limited by any specific type of vehicle, and also include, among others, wheeled cars, home robots, rotorcrafts, drones, walking vehicles, airplanes, 
Samruddhi S. Kulkarni • S. D. Agashe, “Study of Intelligent Evacuation Systems of High-Rise Buildings in India-a review” Published in: 2016 International Conference on Computing, Analytics and Security Trends (CAST) (Page(s): 190-194). The paper gives review of literature related to the fire evacuation systems in High-Rise Buildings. It studies the egress components namely stairs, elevators, sky-bridges, and refuge areas to implement one or more evacuation strategies namely total, phased, defend-in-place and delayed evacuation strategy. It reviews the Intelligent Evacuation Management System as an amalgamation of evacuation models (coarse, fine and continuous approach models) and crowd monitoring (GPS, Bluetooth, Computer Vision, RFID, and IR Transmitter and Receiver technology) and prediction (video and non-video based) strategies. It aims to study the technology used in International High-Rise Building Evacuation Systems so as to validate it to improve the evacuation systems in existing High-Rise Buildings in India. This decision model is devised based on information available in the form building and egress specifications as well as information variables like occupant density (RFID technology), spread and location of fire (Smoke Sensor Technology), etc. using the state-of-art technology to guide the rescue team for fast and safe evacuation. Discussing on page 10, occupants location in building and people with disabilities. Discussing on page 6, Evacuation Elevators are included in the simulation. Discussing page 7, Along with proposed models for evacuation, extraction of crowd data using various crowd monitoring techniques as well as vision and non-vision based crowd disaster prediction techniques is necessary for safe evacuation. 
Lehning (US 2019/0228641 A1), discussing determining a verified fire status, having: an unmanned vehicle (2) comprising a vehicle sensor unit (6) for capturing a fire parameter KF, a central unit (22) for transmitting an instruction signal SI to the vehicle, and a stationary fire detector. Para 0054, discussing an advantageous embodiment of the system is characterized in that the vehicle sensor unit has a camera. The camera can thereby be designed as an optical camera for capturing an, in particular optical image. A light appearance, such as a fire The thermal imaging camera can thereby be designed for capturing infrared radiation.
Schmutter US 8,225,908 B1 – discussing an elevator escape system including elevator cab detachable from an interposing device. Discussing Because of inherent risks associated with using an elevator during a fire, elevator systems are currently underutilized as evacuation vehicles. However, in a large multistory building, such as a high-rise, skyscraper, and some mid-rises, an elevator may present the only viable means of escape. This reality became all too apparent to the witnesses of the 9/11 terrorism attack who watched in horror as occupants of the upper floors of the twin towers jumped out of windows to their deaths.  One or more sensing devices may be coupled to each floor of the building, including the lobby, to the elevator cab 22, to the interposing device 30, and to the elevator shaft 28. The sensors may be configured to obtain ambient information relating to temperature. The sensors may also detect human occupancy of each floor and of a structure's elevator cabs.
Mason, Christopher, “METHOD OF OPERATION OF ELEVATORS DURING SITUATIONS OF EMERGENCY BACKGROUND OF THE INVENTION” Filled: PCT/EP2010/065874 (21-Oct-2010). Discussing various embodiments described herein relate to a system and method for the operation of elevator systems during emergency situations for the purpose of evacuating building occupants from a multi-story building having a plurality of floors.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.R.N./Examiner, Art Unit 3629
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629